Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a CON of 16/864,793 05/01/2020 371, is acknowledged. 
Status of Claims
Claims 3 and 32-54 are currently pending in the application. Claims 55-60 have been canceled.
Receipt is acknowledged of amendment / response filed on January 21, 2022 and further on February 2nd, 2022 that have been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 02/02/2022, which has been entered in the file.
Response to Election/Restriction

In response to the restriction requirement Applicants have elected Group I, which now includes claims 3 and 32-54 drawn to a compound of Formula (II) and the elected species as set forth and found to Example 18, such as, 
    PNG
    media_image1.png
    116
    254
    media_image1.png
    Greyscale
   , without 
Claims 55-60 (currently canceled) are withdrawn from further consideration pursuant to 37 C.F.R. 1.142 (b) as being drawn to a non-elected subject matter.
		Applicants preserve their right to file a divisional on the non-elected subject matter (if any).
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 3 and 32-54 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art US 10,793,565, IDS) and there is no suggestion or motivation to modify any prior art compound to obtain the instantly claimed the invention of Formula
    PNG
    media_image2.png
    135
    308
    media_image2.png
    Greyscale
, which is uniquely substituted by different variables, such as, Y1, Y2, R4 and R9 etc. Therefore, the instant claims 3 and 32-54 are found allowable over the prior art of record.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626